DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10:  It is unclear what “towards and behind the driver’s cabin” means.  It is assumed it means behind the cabin and will be examined accordingly.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searle (US Patent No 4,969,789) in view of Lowen (US Patent No 3,950,914).

Referring to claim 1:  Searle teaches a vehicle mounted brick laying machine, including: a. a vehicle base (item 300); b. a frame (item 304) mounted onto a chassis of the vehicle; c. a brick laying machine (item 10) mounted onto the frame a plurality of boom elements having a near end arranged for pivotal movement (on item 20) about a first horizontal axis located on a tower.  Searle does not teach the brick laying machine including a foldable and telescopically extendable boom including a remote end supporting a brick laying and adhesive applying head; wherein, the foldable boom is locatable in a folded stowed position longitudinally along the vehicle such that in the stowed position the brick laying and adhesive applying head is disposed beneath the boom elements.  However, Lowen teaches the brick laying machine including a foldable and telescopically extendable boom (item 246) including a remote end supporting a brick laying and adhesive applying head (item 186); wherein, the foldable boom is locatable in a folded stowed position longitudinally along the vehicle (figure 3).
It would have been obvious to one of ordinary skill in the art to create the device taught by Searle with the boom taught by Lowen in order to provide adequate reach and use of the boom for the intended brick or block laying.  Additionally, it would have been obvious to recognize that in the stowed position the brick laying and adhesive applying head is disposed beneath the boom elements (item 186 would be below 326 and 346 when folded up as commonly seen in utility bucket trucks).  

Referring to claim 2:  Searle and Lowen teach all the limitations of claim 1 as noted above.  Additionally, Lowen teaches an enclosure forming an outer body that is mounted to the frame (item 226).  Having an enclosure protects machinery elements from outside weather.

Referring to claim 10:  Searle and Lowen teach all the limitations of claim 1 as noted above.  Additionally, Searle teaches the tower is located toward and behind the driver's cabin of the vehicle (figure 12).

Referring to claim 11:  Searle and Lowen teach all the limitations of claim 10 as noted above.  Additionally, Searle teaches the tower is rotatable about a vertical axis in order to slew the boom (figure 12).

Referring to claim 19:  Searle and Lowen teach all the limitations of claim 1 as noted above.  Additionally, Searle teaches the vehicle is one of: a. a truck (item 300 is a truck); b. a semi-trailer connected to a prime mover; and, c. a trailer.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searle in view of Lowen and Pivac et al. (US Patent No 8,166,727) (“Pivac”).

Referring to claim 12:  Searle and Lowen teach all the limitations of claim 1 as noted above.  They do not teach the foldable boom includes a first boom element and a second boom element pivotable about a folding axis.  However, Pivac teaches the foldable boom includes a first boom element and a second boom element pivotable about a folding axis (figure 3).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Searle and Lowen with the pivotable boom taught by Pivac in order to increase the degrees of freedom of the boom to allow for compact transport and maximize reach.

Referring to claim 13:  Searle, Lowen, and Pivac teach all the limitations of claim 12 as noted above.  Additionally, Pivac teaches the first boom element includes a telescopic boom (item 346).  They do not teach the second boom element includes a telescopic stick.  However, it would have been obvious to make the second boom a telescopic stick to allow for increased reach and compact stowage of the boom elements.  It would have been obvious to modify Searle and Lowen with Pivac for the same reason, compact stowage and increased reach.

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,635,758 in view of Searle. All the elements other than the vehicle components are taught by the prior patent.  The Searle reference teaches the vehicle elements as rejected above.


Allowable Subject Matter
Claims 3-9, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as remediation of the Double Patenting rejection.

Conclusion
This is a Continuation of applicant's earlier Application No. 16,823,596.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635